  Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 1 of 35 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

MALLINCKRODT HOSPITAL PRODUCTS                   )
IP LIMITED, MALLINCKRODT HOSPITAL                )
PRODUCTS INC., and NEW PHARMATOP                 )
L.P.,                                            )
                                                 )   C.A. No. ____________
                       Plaintiffs,               )
                                                 )
       v.                                        )
                                                 )
ALTAN PHARMA LTD.,                               )
                                                 )
                       Defendant.

                      COMPLAINT FOR PATENT INFRINGEMENT


       Plaintiffs Mallinckrodt Hospital Products IP Limited, Mallinckrodt Hospital Products

Inc., and New Pharmatop L.P. (“Plaintiffs”), by their attorneys, file this Complaint for patent

infringement against Defendant Altan Pharma Ltd. (“Defendant” or “Altan”) and allege as

follows:

                                            PARTIES

       1.      Plaintiff Mallinckrodt Hospital Products IP Limited (“Mallinckrodt Hospital

Products IP”) is a company organized and existing under the laws of Ireland, having a registered

address of College Business & Technology Park, Cruiserath Road, Blanchardstown, Dublin 15,

D15 TX2V, Ireland.       Mallinckrodt Hospital Products IP is a wholly-owned subsidiary of

Mallinckrodt plc. As set forth herein, Mallinckrodt Hospital Products IP is the assignee of U.S.

Patent No. 9,399,012 (the “’012 patent”), U.S. Patent No. 9,610,265 (the “’265 patent”), and

U.S. Patent No. 9,987,238 (the “’238 patent”), and is the exclusive sub-licensee of U.S. Patent

No. 6,992,218 (the “’218 patent”) (collectively, the “Patents-in-Suit”).
   Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 2 of 35 PageID #: 2



        2.       Plaintiff Mallinckrodt Hospital Products Inc. (“Mallinckrodt Hospital Products”),

formerly Cadence Pharmaceuticals, Inc. (“Cadence”), is a company organized and existing under

the laws of Delaware, having a principal place of business at 675 McDonnell Blvd., Hazelwood,

Missouri 63042. Mallinckrodt Hospital Products is a wholly-owned subsidiary of Mallinckrodt

plc.

        3.       Plaintiff New Pharmatop L.P. (“New Pharmatop”) is a Delaware limited

partnership having its registered office c/o Corporation Services Company, 2711 Centerville

Road, Suite 400, Wilmington, Delaware. As set forth herein, New Pharmatop is the current

assignee of the ’218 patent.

        4.       Upon information and belief, Defendant Altan Pharma Ltd.             is a company

organized under the laws of Ireland, having a principal place of business at 2 Harbour Square,

Crofton Road, Dun Laoghaire, Co. Dublin, Ireland. Upon information and belief, Altan is in the

business of manufacturing, distributing, and selling pharmaceutical products throughout Europe,

Latin America, and Asia, and intends to expand sales to the United States, including in this

judicial district.

                                   NATURE OF THE ACTION

        5.       This is a civil action for infringement of the Patents-in-Suit pursuant to the Patent

Laws of the United States, 35 U.S.C. §§ 100 et seq.; the Federal Food, Drug, and Cosmetic Act;

21 U.S.C. §§ 301 et seq.; and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq.

                                  JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction over this action under 28 U.S.C.

§§ 1331, 1338(a), and 2201(a).

        7.       This Court has personal jurisdiction over Altan by virtue of actions Altan has

taken for purposes of engaging in injury-causing and wrongful market conduct in this District.


                                                 -2-
   Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 3 of 35 PageID #: 3



See Acorda Therapeutics, Inc. v. Mylan Pharm. Inc., 817 F.3d 755, 759-60 (Fed. Cir. 2016), cert.

denied, 137 S. Ct. 625, 196 L. Ed. 2d 580 (2017).

        8.      This Court has personal jurisdiction over Altan because, inter alia, upon

information and belief, Altan has submitted New Drug Application (“NDA”) No. 209841 (the

“Altan NDA”), claiming bioequivalence to Plaintiffs’ OFIRMEV® injectable acetaminophen

product, and Altan is currently seeking nationwide approval of its proposed product. By a letter

dated February 8, 2019 and received after that date (the “Altan Letter”), Altan stated that it had

submitted NDA No. 209841 seeking approval to engage in the commercial manufacture, use,

sale or offer for sale, and/or importation of Acetaminophen Solution for Infusion 10 mg/mL (the

“Altan NDA Product”) prior to the expiration of the ’218 Patent. Altan’s submission of the

Altan NDA constitutes infringement of the Patents-in-Suit pursuant to 35 U.S.C. § 271(e).

Altan’s tortious act of infringing the Patents-in-Suit causes concrete harm to Plaintiffs.

        9.      This Court has personal jurisdiction over Altan because, inter alia, upon

information and belief, Altan, through the submission of the Altan NDA, intends to

commercially manufacture, use, import, market, offer for sale, and sell the Altan NDA Product

throughout the United States, including in this District, in the event the United States Food and

Drug Administration (“FDA”) approves the Altan NDA.

        10.     This Court has personal jurisdiction over Altan because, inter alia, upon

information and belief, Altan is in the business of developing pharmaceutical drug products that

it distributes in Europe, Latin America, and Asia, and intends to distribute in the United States,

including in this District.

        11.     This Court has personal jurisdiction over Altan because, inter alia, upon

information and belief, Altan, itself or through one of its business partners and/or affiliates,




                                                -3-
   Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 4 of 35 PageID #: 4



intends to enter into agreements with pharmaceutical retailers, wholesalers, or distributors,

providing for the distribution of its products throughout the United States, including in this

District.

        12.    This Court has personal jurisdiction over Altan because, inter alia, upon

information and belief, Altan, itself or through one of its business partners or affiliates, intends to

distribute pharmaceutical drug products throughout the United States, including in this District.

        13.    This Court has personal jurisdiction over Altan because, inter alia, upon

information and belief, Altan intends to sell pharmaceutical drug products in pharmacies

throughout the United States, including in this District.

        14.    This Court has personal jurisdiction over Altan because, inter alia, upon

information and belief, Altan intends to derive substantial revenue from selling various

pharmaceutical drug products and doing business throughout the United States, including in this

District.

        15.    Alternatively, this Court has jurisdiction over Altan under Federal Rule of Civil

Procedure 4(k)(2)(A) because: (a) Plaintiffs’ claims arise under federal law; (b) Altan is a

foreign defendant not subject to general personal jurisdiction in the Courts of any state; and (c)

Altan has sufficient contacts with the United States as a whole, not least through its

commercialization of a drug in the United States, such that this Court’s exercise of jurisdiction

over Altan satisfies due process.

        16.    Venue is proper in this judicial district under 28 U.S.C. §§ 1391(c)(3) and/or

1400(b). Upon information and belief, Altan is a foreign entity that may be sued in any judicial

district in the United States in which it is subject to the Court’s personal jurisdiction. As set

forth supra, Altan is subject to the Court’s personal jurisdiction in this District.




                                                 -4-
  Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 5 of 35 PageID #: 5



        17.    This action involves patents that have already been at issue in prior actions before

this Court.   The ’218 Patent was at issue in the following exemplary actions:            Cadence

Pharmaceuticals, Inc. v. Exela Pharma Sciences, LLC, No. 11-733; Cadence Pharmaceuticals,

Inc. v. InnoPharma Licensing LLC, No. 14-1225; Mallinckrodt IP v. Mylan Laboratories Ltd.,

No. 14-1499; and Mallinckrodt IP v. B. Braun Medical Inc., No. 17-365. The ’012 Patent was

previously at issue before this Court in the actions captioned Mallinckrodt IP v. InnoPharma

Licensing LLC, No. 16-1116; Mallinckrodt IP v. Mylan Laboratories Ltd., No. 16-1115; and

Mallinckrodt IP v. B. Braun Medical Inc., No. 17-365. The ’265 patent was previously at issue

in the action captioned Mallinckrodt IP v. B. Braun Medical Inc., No. 17-660. The ’238 patent

was previously at issue in the action captioned Mallinckrodt IP v. B. Braun Medical Inc., No. 18-

1090.

                                   THE PATENTS-IN-SUIT

        18.    The ’218 patent, titled “Method for Obtaining Aqueous Formulations of

Oxidation-Sensitive Active Principles,” was duly and legally issued by the United States Patent

and Trademark Office (“PTO”) on January 31, 2006. Named inventors Francois Dietlin and

Daniele Fredj assigned the application which issued as the ’218 patent to SCR Pharmatop

(“Pharmatop”).

        19.    Pharmatop, which subsequently assigned the ’218 patent to New Pharmatop,

granted an exclusive license to the ’218 patent to Bristol-Myers Squibb Company (“BMS”) with

a right to sublicense. BMS granted Cadence (now Mallinckrodt Hospital Products) a sublicense,

which was exclusive even to BMS, to the ’218 patent with regard to all rights pertinent hereto.

As a result of the corporate restructuring following the purchase of Cadence by Mallinckrodt plc,

Mallinckrodt Hospital Products IP is the exclusive sub-licensee of the ’218 patent. A true and

correct copy of the ’218 patent is attached as Exhibit A.


                                               -5-
  Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 6 of 35 PageID #: 6



       20.     Claim 1 of the ’218 patent recites: “[a] method for preparing an aqueous solution

with an active nature susceptible to oxidation, which is paracetamol, while preserving for a

prolonged period, comprising deoxygenation of the solution by bubbling with at least one inert

gas and/or placing under vacuum, until the oxygen content is below 2 ppm, and optionally the

aforementioned aqueous solution with an active principle is topped with an inert gas atmosphere

heavier than air and placed in a closed container in which the prevailing pressure is 65,000 Pa

maximum, and the oxygen content of the aqueous solution is below 2 ppm, and optionally the

deoxygenation of the solution is completed by addition of an antioxidant.”

       21.     The ’012 patent, titled “Reduced Dose Intravenous Acetaminophen,” was duly

and legally issued by the PTO on July 26, 2016. Named inventors Mike Allan Royal and James

Bradley Breitmeyer assigned the application that issued as the ’012 patent to Cadence, which

subsequently assigned that application to Mallinckrodt IP, which subsequently changed its name

to Mallinckrodt IP Unlimited Company (“Mallinckrodt IP Unlimited”), which subsequently

assigned that application to Mallinckrodt Hospital Products IP. Mallinckrodt Hospital Products

IP is now the sole assignee of the ’012 patent. A true and correct copy of the ’012 patent is

attached as Exhibit B.

       22.     Claim 1 of the ’012 patent recites “[a] method for the treatment of pain or fever in

an adult human or an adolescent human subject weighing at least 50 kg, in need thereof,

comprising administering to the subject, by an intravenous route of administration, a

therapeutically effective amount of a pharmaceutical composition comprising about 550 mg to

about 800 mg of acetaminophen; and repeating said administration at least once at an interval of

about 3 to about 5 hours.”




                                               -6-
  Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 7 of 35 PageID #: 7



       23.     The ’265 patent, titled “Reduced Dose Intravenous Acetaminophen,” was duly

and legally issued by the PTO on April 4, 2017. Named inventors Mike Allan Royal and James

Bradley Breitmeyer assigned the application that issued as the ’265 patent to Cadence, which

subsequently assigned that application to Mallinckrodt IP, which subsequently changed its name

to Mallinckrodt IP Unlimited, which subsequently assigned that application to Mallinckrodt

Hospital Products IP. Mallinckrodt Hospital Products IP is now the sole assignee of the ’265

patent. A true and correct copy of the ’265 patent is attached as Exhibit C.

       24.     Claim 1 of the ’265 patent recites “[a] method of treating pain in a human subject

weighing at least 50 kg comprising: co-administering to the subject a therapeutically effective

amount of a first pharmaceutical composition comprising about 500 mg to about 750 mg of

acetaminophen and a therapeutically effective amount a second pharmaceutical composition

comprising an opioid analgesic; wherein the first pharmaceutical composition is administered to

the subject intravenously.”

       25.     The ’238 patent, “Reduced Dose Intravenous Acetaminophen,” was duly and

legally issued by the PTO on June 5, 2018. Named inventors Mike Allan Royal and James

Bradley Breitmeyer assigned the application that issued as the ’238 patent to Cadence, which

subsequently assigned that application to Mallinckrodt IP, which subsequently changed its name

to Mallinckrodt IP Unlimited, which subsequently assigned that application to Mallinckrodt

Hospital Products IP. Mallinckrodt Hospital Products IP is now the sole assignee of the ’238

patent. A true and correct copy of the ’238 patent is attached as Exhibit D.

       26.     Claim 1 of the ’238 patent recites “[a] method of treating pain in a human subject,

in need thereof, weighing at least 50 kg comprising:            administering to the subject a

therapeutically effective amount of a pharmaceutical composition comprising about 500 mg to




                                               -7-
   Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 8 of 35 PageID #: 8



about 750 mg of acetaminophen; and repeating the administration at least once every four hours;

wherein the pharmaceutical composition is administered to the subject intravenously; and

wherein the therapeutic effect of the pharmaceutical composition is comparable to the standard

of care treatment of 1000 mg of acetaminophen administered orally every 6 hours.”

                                           OFIRMEV®

       27.     Cadence obtained approval from the FDA for NDA No. 022450 for OFIRMEV®,

the first and only intravenous (IV) formulation of acetaminophen available in the United States.

As part of the corporate restructuring resulting from the purchase of Cadence by Mallinckrodt

plc, Mallinckrodt Hospital Products IP is now the holder of NDA No. 022450. Mallinckrodt

Hospital Products distributes OFIRMEV®.

       28.     OFIRMEV® was approved by the FDA on November 2, 2010. OFIRMEV® is

indicated for the management of mild to moderate pain, management of moderate to severe pain

with adjunctive opioid analgesics, and reduction of fever.

       29.     The publication “Approved Drug Products with Therapeutic Equivalence

Evaluations” (the “Orange Book”) identifies drug products approved on the basis of safety and

effectiveness by the FDA under the Federal Food, Drug, and Cosmetic Act pursuant to 21 U.S.C.

§ 355(b)(1) and attendant FDA regulations. Each of the ’218, ’012, ’265, and ’238 patents were

timely listed in the Orange Book with respect to OFIRMEV®.

       30.     Based on revisions made to the OFIRMEV® package insert based on data from a

randomized, placebo controlled, multicenter study of intravenous acetaminophen for the

treatment of acute pain in pediatric patients to fulfill a post-marketing requirement, OFIRMEV®

was granted exclusivity until July 27, 2020.

       31.     On information and belief, no application referencing OFIRMEV® as a reference

listed drug will be finally approved until after the expiration of said exclusivity in July 2020.


                                                -8-
   Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 9 of 35 PageID #: 9



                 ALTAN’S INFRINGEMENT OF THE PATENTS-IN-SUIT

       32.     Upon information and belief, Altan submitted the Altan NDA to the FDA under

the Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 355(b)(2)), seeking approval to engage

in the commercial manufacture, use, sale or offer for sale, and/or importation of the Altan NDA

Product prior to the expiration of the ’218, ’012, ’265, and ’238 patents, all of which are listed in

the Orange Book with respect to OFIRMEV®.

       33.     In the Altan Letter, Altan stated that it had submitted the Altan NDA seeking

approval to engage in the commercial manufacture, use, sale or offer for sale, and/or importation

of the Altan NDA Product prior to the expiration of the ’218 patent.

       34.     The Altan Letter also states that the Altan NDA contains a certification under 21

U.S.C. § 355(b)(2)(A)(iv) (the “Paragraph IV certification”) alleging that the ’218 patent is

“invalid, unenforceable and/or will not be infringed by the commercial manufacture, use or sale

of the drug product described in Altan’s NDA.”

       35.     Pursuant to statute, the Paragraph IV notice must “include a detailed statement of

the factual and legal basis of the opinion of the applicant that the patent is invalid or will not be

infringed.” See 21 U.S.C. § 355(b)(3)(D)(ii). The Altan Letter asserts in a conclusory manner

that Altan does not practice the claims of the ’218 Patent, but provides no factual basis for that

assertion. Notably, the Altan Letter does not describe the Altan-proposed manufacturing process

for the Altan NDA Product.

       36.     Pursuant to 21 U.S.C. § 355(c)(3)(D)(i)(III), the Altan Letter included an Offer of

Confidential Access (“OCA”). Altan included a wide variety of proposed terms and restrictions

in its draft OCA, and asked that Plaintiffs accept the draft OCA in order to access certain

portions of Altan’s NDA. Among those terms and restrictions, Altan proposed that it could

redact its NDA at its sole discretion.


                                                -9-
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 10 of 35 PageID #: 10



       37.     Plaintiffs responded to Altan’s OCA on March 1, 2019, sending a proposed

redline version of the OCA that would, for example, allow Plaintiffs to have an expert review

Altan’s confidential materials, prohibit Altan from redacting information other than patient

names from its NDA, and provide full access to the Altan NDA, including all correspondence

with FDA regarding the Altan NDA and the NDA Product described therein.

       38.     Altan’s outside counsel responded to Plaintiffs on March 15, 2019, rejecting

many of Plaintiffs’ proposed terms. Altan maintained an ability to redact information from its

NDA at its sole discretion and only committed to producing the proposed formulation and

labeling in unredacted form. Altan further rejected Plaintiffs’ proposal that it include FDA

correspondence regarding the Altan NDA within the scope of the OCA.

       39.     Plaintiffs responded the next business day with another redline proposal,

accepting certain of Altan’s proposed terms and proposing compromises for others. Plaintiffs

rejected Altan’s proposed unilateral right to redact information other than patient names from the

Altan NDA and again proposed that FDA correspondence regarding the Altan NDA fall within

the scope of the OCA.

       40.     As of the date of filing of this Complaint, Altan has not responded to Plaintiffs’

March 18 correspondence and updated OCA proposal.

       41.     Altan’s submission of the Altan NDA to the FDA, including its Paragraph IV

certification, constitutes an act of infringement of the ’218 patent under 35 U.S.C. §

271(e)(2)(A). In the event that Altan commercially manufactures, imports, uses, offers for sale,

or sells the Altan NDA Product or induces or contributes to such conduct, said actions would

constitute infringement of the ’218 patent under 35 U.S.C. § 271(a), (b), and/or (c).




                                               - 10 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 11 of 35 PageID #: 11



       42.     Upon information and belief, the only viable way of preparing an acetaminophen

solution with prolonged stability is to deoxygenate the solution (or an equivalent thereof) to

below 2 ppm oxygen. For instance, the proposed generic Exela Pharma Sciences product was

found by this Court to have infringed claims of the ’218 patent, and the Cadence product was

deemed to be a commercial embodiment thereof. See Cadence Pharm., Inc. v. Exela Pharma

Scis., LLC, No. 11-733, 2013 WL 11083853 (D. Del. Nov. 14, 2013), aff’d, 780 F.3d 1364 (Fed.

Cir. 2015). Both the Exela and Cadence intravenous acetaminophen products are deoxygenated

to below 2 ppm during preparation by bubbling with at least one inert gas and/or placing under

vacuum (or an equivalent). See id.

       43.     OFIRMEV® was the first aqueous injectable acetaminophen product approved by

the FDA. Accordingly, since November 2, 2010, the only commercially available aqueous

injectable acetaminophen product in the United States has employed the invention(s) set forth in

various claims of the ’218 patent.

       44.     Wockhardt Bio AG (“Wockhardt”) and Agila Specialties Inc. (“Agila”) have

stipulated to infringement of one or more claims of the ’218 patent with regard to their proposed

generic versions of OFIRMEV®. Cadence Pharm., Inc. et al. v. Wockhardt Ltd. et al., C.A. No.

14-94 (LPS), D.I. 9 (D. Del. Apr. 2, 2014); Cadence Pharm., Inc. et al. v. Agila Specialties Inc.

et al., C.A. No. 14-1499 (LPS), D.I. 177 (D. Del. Jan. 12, 2017). Thus, those products likewise

are deoxygenated to below 2 ppm by bubbling with at least one inert gas and/or placing under

vacuum (or an equivalent).

       45.     A significant number of sophisticated pharmaceutical companies have taken a

license to the ’218 patent, thereby availing themselves of the invention(s) claimed therein. Thus,

BMS, Cadence, Mallinckrodt, Wockhardt, Agila, Paddock Laboratories, Inc. (“Paddock”),




                                              - 11 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 12 of 35 PageID #: 12



Fresenius Kabi USA, LLC (“Fresenius”), Sandoz, Inc. (“Sandoz”), B. Braun Medical Inc., and

Aurobindo Pharma USA, Inc. (“Aurobindo”) each have taken a license to the ’218 patent. And

Perfalgan, the European counterpart of OFIRMEV®, is deoxygenated to below 2 ppm oxygen by

bubbling with at least one inert gas and/or placing under vacuum (or an equivalent). See

Cadence, 2013 WL 11083853, at *5, *34 n.34.

       46.     The FDA has approved three other aqueous injectable acetaminophen products

that reference OFIRMEV® as the reference listed drug—ANDA products from Sandoz and

Paddock (the ANDA for which was subsequently transferred to Custopharm, Inc.), as well as a

505(b)(2) NDA product from Fresenius. Each of those entities has licensed the ’218 patent

technology, but the licenses do not commence until December 6, 2020. Accordingly, the only

FDA-approved aqueous injectable acetaminophen products (the three products above and

OFIRMEV® itself) fall under licenses to the ’218 patent.

       47.     On information and belief, and because it is the only viable method of preparing

an injectable aqueous solution of acetaminophen, the Altan NDA Product will be deoxygenated

to below 2 ppm oxygen, within the scope of at least one claim of the ’218 Patent. That dissolved

oxygen level will be achieved by bubbling with at least one inert gas and/or placing under

vacuum (or an equivalent).

       48.     Altan’s submission of the Altan NDA to the FDA, constitutes an act of

infringement of the ’012 patent under 35 U.S.C. § 271(e)(2)(A).        In the event that Altan

commercially manufactures, imports, uses, offers for sale, or sells the Altan NDA Product or

induces such conduct, said actions would constitute infringement of the ’012 patent under 35

U.S.C. § 271(a) and/or (b).




                                             - 12 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 13 of 35 PageID #: 13



       49.     Under the Hatch-Waxman Act, the evaluation of infringement involves what the

applicant will “likely market if its application is approved.” Bayer AG v. Elan Pharm. Research

Corp., 212 F.3d 1241, 1248-49 (Fed. Cir. 2000) (citing Glaxo, Inc. v. Novopharm, Ltd., 110 F.3d

1562, 1569 (Fed. Cir. 1997)).

       50.     Upon information and belief, inter alia, Altan’s proposed labeling will encourage,

promote, and/or recommend a method of administering the Altan NDA Product to treat pain or

fever in an adult human or an adolescent human subject weighing at least 50 kg, in need thereof,

by administering to the subject, by an intravenous route of administration, a therapeutically

effective amount of a pharmaceutical composition comprising about 550 mg to about 800 mg of

acetaminophen and repeating said administration at least once at an interval of about 3 to about 5

hours, which administration will constitute direct infringement of at least Claim 1 of the ’012

patent. Upon information and belief, if approved, the Altan NDA Product will be used to treat

mild to moderate pain in adult and pediatric patients two years and older, moderate to severe

pain in conjunction with adjunctive opioid analgesics in the same population, and for the

reduction of fever in adult and pediatric patients. Upon information and belief, inter alia, Altan

will commercially manufacture, import, use, offer for sale, or sell the Altan NDA Product and

recommend usage of the Altan NDA Product. Upon information and belief, this will occur at

Altan’s active behest, and with Altan’s intent, knowledge, and encouragement.                 Upon

information and belief, Altan will actively induce, encourage, and abet this infringement with

knowledge that it is in contravention of the Mallinckrodt Plaintiffs’ rights under the ’012 patent.

       51.     The OFIRMEV® labeling includes instructions for administering OFIRMEV® to

treat pain or fever in an adult human or an adolescent human subject weighing at least 50 kg, in

need thereof, by administering to the subject, by an intravenous route of administration, a




                                               - 13 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 14 of 35 PageID #: 14



therapeutically effective amount of a pharmaceutical composition comprising 650 mg of

acetaminophen and repeating said administration at least once at an interval of 4 hours. A true

and correct copy of the OFIRMEV® labeling is attached as Exhibit E.

          52.   On information and belief, Altan did not perform its own clinical trials, and

instead will rely on the clinical trials referenced in the OFIRMEV® labeling for the Altan NDA

Product labeling.

          53.   Section 6.1 of the OFIRMEV® labeling reports on clinical trials in which patients

were administered 650 mg OFIRMEV® every 4 hours. On information and belief, the Altan

NDA Product labeling will contain the same or substantially the same information concerning

said trials.

          54.   Section 14.1 of the OFIRMEV® labeling describes acute pain studies in adults in

which patients were administered 650 mg OFIRMEV® every 4 hours.                 The OFIRMEV®

labeling reports that patients receiving OFIRMEV® experienced a statistically significant greater

reduction in pain intensity over 24 hours compared to placebo. On information and belief, the

Altan NDA Product labeling will contain the same or substantially the same statements.

          55.   The OFIRMEV® labeling therefore instructs, recommends, promotes, and/or

encourages medical care providers to practice the methods of at least Claim 1 of the ’012 patent.

On information and belief, the Altan NDA Product labeling will instruct, recommend, promote,

and/or encourage medical care providers to practice the methods of at least Claim 1 of the ’012

patent.

          56.   The foregoing information in the OFIRMEV® labeling is essential for the safe

and effective use of the drug, particularly given the warnings in the labeling concerning potential

dosing errors. As the warning in the Highlights of Prescribing Information indicates, “[t]ake care




                                              - 14 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 15 of 35 PageID #: 15



when prescribing, preparing, and administering OFIRMEV Injection to avoid dosing errors

which could result in accidental overdose and death.”                 The Highlights continue:

“Acetaminophen has been associated with cases of acute liver failure, at times resulting in liver

transplant and death.    Most of the cases of liver injury are associated with the use of

acetaminophen at doses that exceed the recommended maximum daily limits . . . .”

       57.     Upon information and belief, the Altan NDA Product will be administered to treat

pain or fever in an adult human or an adolescent human subject weighing at least 50 kg, in need

thereof, by administering to the subject, by an intravenous route of administration, a

therapeutically effective amount of a pharmaceutical composition comprising about 550 mg to

about 800 mg of acetaminophen and repeating said administration at least once at an interval of

about 3 to about 5 hours, which administration will constitute direct infringement of at least

Claim 1 of the ’012 patent. Upon information and belief, this will occur at Altan’s active behest,

and with Altan’s intent, knowledge, and encouragement. Upon information and belief, Altan

will actively induce, encourage, and abet this infringement with knowledge that it is in

contravention of the Mallinckrodt Plaintiffs’ rights under the ’012 patent.

       58.     Altan’s submission of the Altan NDA to the FDA constitutes an act of

infringement of the ’012 patent under 35 USC § 271(e)(2)(A). Moreover, Altan intends to

commercially manufacture, import, use, offer for sale, or sell the Altan NDA Product and/or

induce or contribute to such conduct. Said actions would constitute infringement of the ’012

patent under 35 USC § 271(a) and/or (b).

       59.     Upon information and belief, Altan was aware of the ’012 patent prior to filing

the Altan NDA, and its willful actions render this an exceptional case under 35 U.S.C. § 285.




                                               - 15 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 16 of 35 PageID #: 16



       60.     The acts of infringement by Altan set forth above will cause the Mallinckrodt

Plaintiffs irreparable harm for which they have no adequate remedy at law, and will continue

unless enjoined by this Court.

       61.     Altan’s submission of the Altan NDA to the FDA constitutes an act of

infringement of the ’265 patent under 35 U.S.C. § 271(e)(2)(A).               In the event that Altan

commercially manufactures, imports, uses, offers for sale, or sells the Altan NDA Product or

induces such conduct, said actions would constitute infringement of the ’265 patent under 35

U.S.C. § 271(a) and/or (b).

       62.     Upon information and belief, inter alia, Altan’s proposed labeling will instruct

encourage, promote, and/or recommend the administration of the Altan NDA Product to treat

pain in a human subject weighing at least 50 kg by co-administering to the subject a

therapeutically effective amount of a first pharmaceutical composition comprising about 500 mg

to about 750 mg of acetaminophen and a therapeutically effective amount of a second

pharmaceutical composition comprising an opioid analgesic, wherein the first pharmaceutical

composition is administered to the subject intravenously, which co-administration will constitute

direct infringement of at least Claim 1 of the ’265 patent. Upon information and belief, if

approved, the Altan NDA Product will be used to treat mild to moderate pain in adult and

pediatric patients two years and older, moderate to severe pain in conjunction with adjunctive

opioid analgesics in the same population, and for the reduction of fever in adult and pediatric

patients. Upon information and belief, Altan will market its proposed products to hospitals,

clinics, physicians, and other medical care providers and will promote, recommend, and/or

encourage the practice of the steps of at least Claim 1 of the ’265 patent.




                                               - 16 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 17 of 35 PageID #: 17



        63.    The OFIRMEV® labeling includes instructions for administering OFIRMEV® to

treat pain in a human subject weighing at least 50 kg by co-administering to the subject a

therapeutically effective amount of a first pharmaceutical composition comprising about 500 mg

to about 750 mg of acetaminophen and a therapeutically effective amount of a second

pharmaceutical composition comprising an opioid analgesic, wherein the first pharmaceutical

composition is administered to the subject intravenously. (See Exhibit E.)

        64.    For example, Section 1 of the OFIRMEV® labeling provides that “OFIRMEV

(acetaminophen) injection is indicated for the . . . Management of moderate to severe pain with

adjunctive opioid analgesics.”

        65.    On information and belief, Altan did not perform its own clinical trials, and

instead will rely on the clinical trials referenced in the OFIRMEV® labeling for the Altan NDA

Product labeling.

        66.    Section 6.1 of the OFIRMEV® labeling reports on clinical trials in which patients

were administered 650 mg OFIRMEV® every 4 hours. On information and belief, the Altan

NDA Product labeling will contain the same or substantially the same information concerning

said trials.

        67.    Section 14.1 of the OFIRMEV® labeling describes acute pain studies in adults in

which patients were administered 650 mg OFIRMEV® every 4 hours.               The OFIRMEV®

labeling reports that patients receiving OFIRMEV® experienced a statistically significant greater

reduction in pain intensity over 24 hours compared to placebo. On information and belief, the

Altan NDA Product labeling will contain the same or substantially the same statements.

        68.    The OFIRMEV® labeling therefore instructs, recommends, promotes, and/or

encourages medical care providers to practice the methods of at least Claim 1 of the ’265 patent.




                                             - 17 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 18 of 35 PageID #: 18



On information and belief, the Altan NDA Product labeling will instruct, recommend, promote,

and/or encourage medical care providers to practice the methods of at least Claim 1 of the ’265

patent.

          69.   The foregoing information in the OFIRMEV® labeling is essential for the safe

and effective use of the drug, particularly given the warnings in the labeling concerning potential

dosing errors. As the warning in the Highlights of Prescribing Information indicates, “[t]ake care

when prescribing, preparing, and administering OFIRMEV Injection to avoid dosing errors

which could result in accidental overdose and death.”                  The Highlights continue:

“Acetaminophen has been associated with cases of acute liver failure, at times resulting in liver

transplant and death.     Most of the cases of liver injury are associated with the use of

acetaminophen at doses that exceed the recommended maximum daily limits . . . .”

          70.   Upon information and belief, the Altan NDA Product will be administered to treat

pain in a human subject weighing at least 50 kg by co-administering to the subject a

therapeutically effective amount of a first pharmaceutical composition comprising about 500 mg

to about 750 mg of acetaminophen and a therapeutically effective amount of a second

pharmaceutical composition comprising an opioid analgesic, wherein the first pharmaceutical

composition is administered to the subject intravenously, which co-administration will constitute

direct infringement of at least Claim 1 of the ’265 patent. Upon information and belief, this will

occur at Altan’s active behest, and with Altan’s intent, knowledge, and encouragement. Upon

information and belief, Altan will actively induce, encourage, and abet this infringement with

knowledge that it is in contravention of the Mallinckrodt Plaintiffs’ rights under the ’265 patent.

          71.   Altan’s submission of the Altan NDA to the FDA constitutes an act of

infringement of the ’265 patent under 35 USC § 271(e)(2)(A). Moreover, Altan intends to




                                               - 18 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 19 of 35 PageID #: 19



commercially manufacture, import, use, offer for sale, or sell the Altan NDA Products and/or

induce such conduct. Said actions would constitute infringement of the ’265 patent under 35

USC § 271(a) and/or (b).

       72.     Upon information and belief, Altan was aware of the ’265 patent prior to filing

NDA No. 209841, and its willful actions render this an exceptional case under 35 U.S.C. § 285.

       73.     The acts of infringement by Altan set forth above will cause the Mallinckrodt

Plaintiffs irreparable harm for which they have no adequate remedy at law, and will continue

unless enjoined by this Court.

       74.     Altan’s submission of the Altan NDA to the FDA constitutes an act of

infringement of the ’238 patent under 35 U.S.C. § 271(e)(2)(A).         In the event that Altan

commercially manufactures, imports, uses, offers for sale, or sells the Altan NDA Product or

induces such conduct, said actions would constitute infringement of the ’238 patent under 35

U.S.C. § 271(a) and/or (b).

       75.     Upon information and belief, inter alia, Altan will encourage, promote, and/or

recommend the administration of the Altan NDA Product to treat pain in a human subject

weighing at least 50 kg by administering to the subject a therapeutically effective amount of a

first pharmaceutical composition comprising about 500 mg to about 750 mg of acetaminophen,

and repeating the administration at least once every four hours, wherein the pharmaceutical

composition is administered to the subject intravenously, and wherein the therapeutic effect of

the pharmaceutical composition is comparable to the standard of care treatment of 1000 mg of

acetaminophen administered orally every 6 hours, which administration will constitute direct

infringement of at least Claim 1 of the ’238 patent. Upon information and belief, if approved,

the Altan NDA Product will be used to treat mild to moderate pain in adult and pediatric patients




                                             - 19 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 20 of 35 PageID #: 20



two years and older, moderate to severe pain in conjunction with adjunctive opioid analgesics in

the same population, and for the reduction of fever in adult and pediatric patients. Upon

information and belief, Altan will market its proposed products to hospitals, clinics, physicians,

and other medical care providers and will promote, recommend, and/or encourage the practice of

the steps of at least Claim 1 of the ’238 patent.

        76.    The OFIRMEV® labeling includes instructions for administering OFIRMEV® to

treat pain in a human subject weighing at least 50 kg by co-administering to the subject a

therapeutically effective amount of a first pharmaceutical composition comprising 650 mg of

acetaminophen, and repeating the administration at least once every four hours, wherein the

pharmaceutical composition is administered to the subject intravenously. (See Exhibit E.)

        77.    On information and belief, Altan did not perform its own clinical trials, and

instead will rely on the clinical trials referenced in the OFIRMEV® labeling for the Altan NDA

Product labeling.

        78.    Section 6.1 of the OFIRMEV® labeling reports on clinical trials in which patients

were administered 650 mg OFIRMEV® every 4 hours. On information and belief, the Altan

NDA Product labeling will contain the same or substantially the same information concerning

said trials.

        79.    Section 14.1 of the OFIRMEV® labeling describes acute pain studies in adults in

which patients were administered 650 mg OFIRMEV® every 4 hours.                The OFIRMEV®

labeling reports that patients receiving OFIRMEV® experienced a statistically significant greater

reduction in pain intensity over 24 hours compared to placebo. On information and belief, the

Altan NDA Product labeling will contain the same or substantially the same statements.




                                                - 20 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 21 of 35 PageID #: 21



          80.   The OFIRMEV® labeling therefore instructs, recommends, promotes, and/or

encourages medical care providers to practice the methods of at least Claim 1 of the ’238 patent.

On information and belief, the Altan NDA Product labeling will instruct, recommend, promote,

and/or encourage medical care providers to practice the methods of at least Claim 1 of the ’238

patent.

          81.   The foregoing information in the OFIRMEV® labeling is essential for the safe

and effective use of the drug, particularly given the warnings in the labeling concerning potential

dosing errors. As the warning in the Highlights of Prescribing Information indicates, “[t]ake care

when prescribing, preparing, and administering OFIRMEV Injection to avoid dosing errors

which could result in accidental overdose and death.”                 The Highlights continue:

“Acetaminophen has been associated with cases of acute liver failure, at times resulting in liver

transplant and death.    Most of the cases of liver injury are associated with the use of

acetaminophen at doses that exceed the recommended maximum daily limits . . . .”

          82.   Upon information and belief, Altan’s NDA Product will be administered to treat

pain in a human subject weighing at least 50 kg by administering to the subject a therapeutically

effective amount of a first pharmaceutical composition comprising about 500 mg to about 750

mg of acetaminophen, and repeating the administration at least once every four hours, wherein

the pharmaceutical composition is administered to the subject intravenously, and wherein the

therapeutic effect of the pharmaceutical composition is comparable to the standard of care

treatment of 1000 mg of acetaminophen administered orally every 6 hours, which administration

will constitute direct infringement of at least Claim 1 of the ’238 patent. Upon information and

belief, this will occur at Altan’s active behest, and with Altan’s intent, knowledge, and

encouragement. Upon information and belief, Altan will actively induce, encourage, and abet




                                              - 21 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 22 of 35 PageID #: 22



this infringement with knowledge that it is in contravention of the Mallinckrodt Plaintiffs’ rights

under the ’238 patent.

          83.     Altan’s submission of the Altan NDA to the FDA constitutes an act of

infringement of the ’238 patent under 35 USC § 271(e)(2)(A). Moreover, Altan intends to

commercially manufacture, import, use, offer for sale, or sell the Altan NDA Products and/or

induce such conduct. Said actions would constitute infringement of the ’238 patent under 35

USC § 271(a) and/or (b).

          84.     Upon information and belief, Altan was aware of the ’238 patent prior to filing

NDA No. 209841, and its willful actions render this an exceptional case under 35 U.S.C. § 285.

          85.     The acts of infringement by Altan set forth above will cause the Mallinckrodt

Plaintiffs irreparable harm for which they have no adequate remedy at law, and will continue

unless enjoined by this Court.

                                          COUNT I
                (INFRINGEMENT OF THE ’218 PATENT BY THE ALTAN NDA PRODUCT)

          86.     Plaintiffs incorporate each of the preceding paragraphs 1 to 85 as if fully set forth

herein.

          87.     Altan’s submission of the Altan NDA, including its Paragraph IV certification,

constitutes infringement of the ’218 patent by Altan pursuant to 35 U.S.C. § 271(e)(2).

          88.     Upon information and belief, upon FDA approval of the Altan NDA, Altan will

infringe the ’218 patent by making, using, offering to sell, or selling the Altan NDA Product in

the United States, and/or importing the Altan NDA Product into the United States, and by

actively inducing and/or contributing to infringement by others, in violation of 35 U.S.C.

§ 271(a), (b), and/or (c).




                                                  - 22 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 23 of 35 PageID #: 23



          89.   Upon information and belief, Altan had actual and constructive knowledge of the

’218 patent prior to filing of the Altan NDA and acted without a reasonable basis for a good faith

belief that it would not be liable for infringing the ’218 patent.

                                 COUNT II
  (DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’218 PATENT BY THE ALTAN NDA
                                  PRODUCT)

          90.   Plaintiffs incorporate each of the preceding paragraphs 1 to 89 as if fully set forth

herein.

          91.   This claim arises under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

          92.   Plaintiffs are further entitled to a declaration that, if Altan, prior to patent expiry,

commercially manufactures, uses, offers for sale, or sells the Altan NDA Product within the

United States, imports the Altan NDA Product into the United States, or induces or contributes to

such conduct, Altan would infringe the ’218 patent under 35 U.S.C. § 271(a), (b), and/or (c).

          93.   Plaintiffs are entitled to an injunction restraining and enjoining Altan and its

officers, agents, attorneys and employees, and those acting in privity or concert with it, from

engaging in the commercial manufacture, use, offer to sell, or sale within the United States, or

importation into the United States of any of the Altan’s NDA Product until the expiration of the

’218 patent, including any extensions and/or additional periods of exclusivity to which Plaintiffs

are or become entitled.

          94.   Plaintiffs will be irreparably harmed by Altan’s infringing activities unless those

activities are enjoined by this Court. Plaintiffs do not have an adequate remedy at law.




                                                 - 23 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 24 of 35 PageID #: 24



                                      COUNT III
              (INFRINGEMENT OF THE ’012 PATENT BY THE ALTAN NDA PRODUCT)

        95.     The Mallinckrodt Plaintiffs incorporate each of the preceding paragraphs 1 to 94

as if fully set forth herein.

        96.     Altan’s submission of the Altan NDA constitutes infringement of the ’012 patent

pursuant to 35 U.S.C. § 271(e)(2).

        97.     Upon information and belief, upon FDA approval of the Altan NDA, Altan will

induce and/or contribute to infringement of at least Claim 1 of the ’012 patent by making, using,

offering to sell, or selling the Altan NDA Product in the United States, and/or importing the

Altan NDA Product into the United States, in violation of 35 U.S.C. § 271.

        98.     Upon information and belief, upon FDA approval of the Altan NDA, doctors,

nurses, and other medical professionals will directly infringe at least Claim 1 of the ’012 patent

by using the Altan NDA Product, in violation of 35 U.S.C. § 271(a). Upon information and

belief, Altan’s proposed labeling and promotion of the Altan NDA Product will encourage,

promote, and/or recommend a method of administering that product to treat pain or fever in an

adult human or an adolescent human subject weighing at least 50 kg, in need thereof, by

administering to the subject, by an intravenous route of administration, a therapeutically effective

amount of a pharmaceutical composition comprising about 550 mg to about 800 mg of

acetaminophen and repeating said administration at least once at an interval of about 3 to about 5

hours, which administration will constitute direct infringement of at least Claim 1 of the ’012

patent. Additionally, Altan will otherwise promote, encourage, and/or instruct use of the Altan

NDA Product for treating pain or fever in an adult human or an adolescent human subject

weighing at least 50 kg, in need thereof, by administering to the subject, by an intravenous route

of administration, a therapeutically effective amount of a pharmaceutical composition



                                               - 24 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 25 of 35 PageID #: 25



comprising about 550 mg to about 800 mg of acetaminophen and repeating said administration at

least once at an interval of about 3 to about 5 hours.

       99.     Upon information and belief, this direct infringement will occur at Altan’s active

behest, and with Altan’s intent, knowledge, and encouragement.             Altan will intentionally

encourage infringement of at least Claim 1 of the ’012 patent by making, using, offering to sell,

or selling the Altan NDA Product and by recommending and/or instructing use of the Altan

NDA Product. Furthermore, Altan will intentionally encourage infringement of at least Claim 1

of the ’012 patent at least by way of the labeling for the Altan NDA Product which will contain

recommendations and/or instructions for treating pain or fever in an adult human or an

adolescent human subject weighing at least 50 kg, in need thereof, by administering to the

subject, by an intravenous route of administration, a therapeutically effective amount of a

pharmaceutical composition comprising about 550 mg to about 800 mg of acetaminophen and

repeating said administration at least once at an interval of about 3 to about 5 hours.

Additionally, Altan will otherwise promote, encourage, and/or instruct use of the Altan NDA

Product for treating pain or fever in an adult human or an adolescent human subject weighing at

least 50 kg, in need thereof, by administering to the subject, by an intravenous route of

administration, a therapeutically effective amount of a pharmaceutical composition comprising

about 550 mg to about 800 mg of acetaminophen and repeating said administration at least once

at an interval of about 3 to about 5 hours.

       100.    Upon information and belief, Altan is aware of the ’012 patent, which is listed in

the Orange Book with respect to OFIRMEV®, and Altan will actively induce, encourage, and

abet this infringement with knowledge that such conduct is in contravention of the Mallinckrodt

Plaintiffs’ rights under the ’012 patent, in violation of 35 U.S.C. § 271(b).




                                                - 25 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 26 of 35 PageID #: 26



        101.    Upon information and belief, Altan had actual and constructive knowledge of the

application that later issued as the ’012 patent prior to filing NDA No. 209841 and acted without

a reasonable basis for a good faith belief that they would not be liable for infringing the ’012

patent upon its issuance.

                                 COUNT IV
  (DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’012 PATENT BY THE ALTAN NDA
                                  PRODUCT)

        102.    Plaintiffs incorporate each of the preceding paragraphs 1 to 101 as if fully set

forth herein.

        103.    This claim arises under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

        104.    The Mallinckrodt Plaintiffs are entitled to a declaration that, if Altan, prior to

patent expiry, commercially manufactures, uses, offers for sale, or sells the Altan NDA Product

within the United States, imports the Altan NDA Product into the United States, or induces or

contributes to such conduct, Altan would infringe the ’012 patent under 35 U.S.C. § 271(a)

and/or (b).

        105.    An actual controversy has arisen and now exists between the parties concerning

whether Altan will directly or indirectly infringe the ’012 patent.

        106.    The Mallinckrodt Plaintiffs are entitled to an injunction restraining and enjoining

Altan and its officers, agents, attorneys and employees, and those acting in privity or concert

with it, from engaging in the commercial manufacture, use, offer to sell, or sale within the United

States, or importation into the United States of any of the Altan NDA Product until the expiration

of the ’012 patent, including any extensions and/or additional periods of exclusivity to which the

Mallinckrodt Plaintiffs are or become entitled.




                                               - 26 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 27 of 35 PageID #: 27



       107.       The Mallinckrodt Plaintiffs will be irreparably harmed by Altan’s infringing

activities unless those activities are enjoined by this Court. The Mallinckrodt Plaintiffs do not

have an adequate remedy at law.

                                         COUNT V
                (INFRINGEMENT OF THE ’265 PATENT BY THE ALTAN NDA PRODUCT)

       108.       Plaintiffs incorporate each of the preceding paragraphs 1 to 107 as if fully set

forth herein.

       109.       Altan’s submission of NDA No. 209841 constitutes infringement of the ’265

patent pursuant to 35 U.S.C. § 271(e)(2).

       110.       Upon information and belief, upon FDA approval of NDA No. 209841, Altan will

induce infringement of at least Claim 1 of the ’265 patent by making, using, offering to sell, or

selling the Altan NDA Product in the United States, and/or importing the Altan NDA Product

into the United States, in violation of 35 U.S.C. § 271.

       111.       Upon information and belief, upon FDA approval of NDA No. 209841, doctors,

nurses, and other medical professionals will directly infringe at least Claim 1 of the ’265 patent

by using the Altan NDA Product, in violation of 35 U.S.C. § 271(a). The Altan NDA Product

will be administered to treat pain in a human subject weighing at least 50 kg by co-administering

to the subject a therapeutically effective amount of a first pharmaceutical composition

comprising about 500 mg to about 750 mg of acetaminophen and a therapeutically effective

amount of a second pharmaceutical composition comprising an opioid analgesic, wherein the

first pharmaceutical composition is administered to the subject intravenously, which co-

administration will constitute direct infringement of at least Claim 1 of the ’265 patent.

       112.       Upon information and belief, this direct infringement will occur at Altan’s active

behest, and with Altan’s intent, knowledge, and encouragement.             Altan will intentionally



                                                - 27 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 28 of 35 PageID #: 28



encourage infringement of at least Claim 1 of the ’265 patent at least by way of the labeling for

the Altan NDA Product which will contain recommendations and/or instructions for treating pain

in a human subject weighing at least 50 kg by co-administering to the subject a therapeutically

effective amount of a first pharmaceutical composition comprising about 500 mg to about 750

mg of acetaminophen and a therapeutically effective amount of a second pharmaceutical

composition comprising an opioid analgesic, wherein the first pharmaceutical composition is

administered to the subject intravenously.         Additionally, Altan will otherwise promote,

encourage, and/or instruct use of the Altan NDA Product for treating pain in a human subject

weighing at least 50 kg by co-administering to the subject a therapeutically effective amount of a

first pharmaceutical composition comprising about 500 mg to about 750 mg of acetaminophen

and a therapeutically effective amount of a second pharmaceutical composition comprising an

opioid analgesic, wherein the first pharmaceutical composition is administered to the subject

intravenously.

       113.      Upon information and belief, Altan is aware of the ’265 patent, which is listed in

the Orange Book with respect to OFIRMEV®, and Altan will actively induce, encourage, and

abet this infringement with knowledge that such conduct is in contravention of the Mallinckrodt

Plaintiffs’ rights under the ’265 patent, in violation of 35 U.S.C. § 271(b). Upon information and

belief, Altan had actual and constructive knowledge of the application that later issued as the

’265 patent prior to filing NDA No. 209841 and acted without a reasonable basis for a good faith

belief that it would not be liable for infringing the ’265 patent upon its issuance.

                                 COUNT VI
  (DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’265 PATENT BY THE ALTAN NDA
                                  PRODUCT)

       114.      Plaintiffs incorporate each of the preceding paragraphs 1 to 113 as if fully set

forth herein.


                                                - 28 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 29 of 35 PageID #: 29



        115.      This claim arises under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

        116.      The Mallinckrodt Plaintiffs are entitled to a declaration that, if Altan, prior to

patent expiry, commercially manufactures, uses, offers for sale, or sells the Altan NDA Product

within the United States, imports the Altan NDA Product into the United States, or induces such

conduct, Altan would infringe the ’265 patent under 35 U.S.C. § 271(a) and/or (b).

        117.      An actual controversy has arisen and now exists between the parties concerning

whether Altan will directly or indirectly infringe the ’265 patent.

        118.      The Mallinckrodt Plaintiffs are entitled to an injunction restraining and enjoining

Altan and its officers, agents, attorneys and employees, and those acting in privity or concert

with it, from engaging in the commercial manufacture, use, offer to sell, or sale within the United

States, or importation into the United States of any of the Altan NDA Product until the expiration

of the ’265 patent, including any extensions and/or additional periods of exclusivity to which the

Mallinckrodt Plaintiffs are or become entitled.

        119.      The Mallinckrodt Plaintiffs will be irreparably harmed by Altan’s infringing

activities unless those activities are enjoined by this Court. The Mallinckrodt Plaintiffs do not

have an adequate remedy at law.

                                        COUNT VII
                (INFRINGEMENT OF THE ’238 PATENT BY THE ALTAN NDA PRODUCT)

        120.      Plaintiffs incorporate each of the preceding paragraphs 1 to 119 as if fully set

forth herein.

        121.      Altan’s submission of the Altan NDA constitutes infringement of the ’238 patent

pursuant to 35 U.S.C. § 271(e)(2).




                                                 - 29 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 30 of 35 PageID #: 30



       122.    Upon information and belief, upon FDA approval of the Altan NDA, Altan will

induce and/or contribute to infringement of at least Claim 1 of the ’238 patent by making, using,

offering to sell, or selling the Altan NDA Product in the United States, and/or importing the

Altan NDA Product into the United States, in violation of 35 U.S.C. § 271.

       123.    Upon information and belief, upon FDA approval of the Altan NDA, doctors,

nurses, and other medical professionals will directly infringe at least Claim 1 of the ’238 patent

by using the Altan NDA Product, in violation of 35 U.S.C. § 271(a). Upon information and

belief, Altan’s proposed labeling and promotion of the Altan NDA Product will encourage,

promote, and/or recommend a method of administering that product to treat pain in a human

subject, in need thereof, weighing at least 50 kg by administering to the subject a therapeutically

effective amount of a pharmaceutical composition comprising about 500 mg to about 750 mg of

acetaminophen and repeating the administration at least once every four hours, wherein the

pharmaceutical composition is administered to the subject intravenously, and wherein the

therapeutic effect of the pharmaceutical composition is comparable to the standard of care

treatment of 1000 mg of acetaminophen administered orally every 6 hours, which administration

will constitute direct infringement of at least Claim 1 of the ’238 patent. Additionally, Altan will

otherwise promote, encourage, and/or instruct use of the Altan NDA Product for treating pain in

a human subject, in need thereof, weighing at least 50 kg by administering to the subject a

therapeutically effective amount of a pharmaceutical composition comprising about 500 mg to

about 750 mg of acetaminophen and repeating the administration at least once every four hours,

wherein the pharmaceutical composition is administered to the subject intravenously, and

wherein the therapeutic effect of the pharmaceutical composition is comparable to the standard

of care treatment of 1000 mg of acetaminophen administered orally every 6 hours.




                                               - 30 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 31 of 35 PageID #: 31



       124.   Upon information and belief, this direct infringement will occur at Altan’s active

behest, and with Altan’s intent, knowledge, and encouragement.          Altan will intentionally

encourage infringement of at least Claim 1 of the ’238 patent by at least making, using, offering

to sell, or selling the Altan NDA Product and by recommending and/or instructing use of the

Altan NDA Product. Furthermore, Altan will intentionally encourage infringement of at least

Claim 1 of the ’238 patent at least by way of the labeling for the Altan NDA Product which will

contain recommendations and/or instructions for treating pain in a human subject, in need

thereof, weighing at least 50 kg by administering to the subject a therapeutically effective

amount of a pharmaceutical composition comprising about 500 mg to about 750 mg of

acetaminophen and repeating the administration at least once every four hours, wherein the

pharmaceutical composition is administered to the subject intravenously, and wherein the

therapeutic effect of the pharmaceutical composition is comparable to the standard of care

treatment of 1000 mg of acetaminophen administered orally every 6 hours. Additionally, Altan

will otherwise promote, encourage, and/or instruct use of the Altan NDA Product for treating

pain in a human subject, in need thereof, weighing at least 50 kg by administering to the subject

a therapeutically effective amount of a pharmaceutical composition comprising about 500 mg to

about 750 mg of acetaminophen and repeating the administration at least once every four hours,

wherein the pharmaceutical composition is administered to the subject intravenously, and

wherein the therapeutic effect of the pharmaceutical composition is comparable to the standard

of care treatment of 1000 mg of acetaminophen administered orally every 6 hours.

       125.   Upon information and belief, Altan is aware of the ’238 patent, which is listed in

the Orange Book with respect to OFIRMEV®, and Altan will actively induce, encourage, and




                                             - 31 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 32 of 35 PageID #: 32



abet this infringement with knowledge that such conduct is in contravention of the Mallinckrodt

Plaintiffs’ rights under the ’238 patent, in violation of 35 U.S.C. § 271(b).

        126.    Upon information and belief, Altan had actual and constructive knowledge of the

application that later issued as the ’238 patent prior to filing NDA No. 209841 and acted without

a reasonable basis for a good faith belief that they would not be liable for infringing the ’238

patent upon its issuance.

                                COUNT VIII
  (DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’238 PATENT BY THE ALTAN NDA
                                  PRODUCT)

        127.    Plaintiffs incorporate each of the preceding paragraphs 1 to 126 as if fully

set forth herein.

        128.    This claim arises under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

        129.    The Mallinckrodt Plaintiffs are entitled to a declaration that, if Altan, prior to

patent expiry, commercially manufactures, uses, offers for sale, or sells the Altan NDA Product

within the United States, imports the Altan NDA Product into the United States, or induces or

contributes to such conduct, Altan would infringe the ’238 patent under 35 U.S.C. § 271(a)

and/or (b).

        130.    An actual controversy has arisen and now exists between the parties concerning

whether Altan will directly or indirectly infringe the ’238 patent.

        131.    The Mallinckrodt Plaintiffs are entitled to an injunction restraining and enjoining

Altan and its officers, agents, attorneys and employees, and those acting in privity or concert

with it, from engaging in the commercial manufacture, use, offer to sell, or sale within the United

States, or importation into the United States of any of the Altan NDA Product until the expiration




                                               - 32 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 33 of 35 PageID #: 33



of the ’238 patent, including any extensions and/or additional periods of exclusivity to which the

Mallinckrodt Plaintiffs are or become entitled.

       132.    The Mallinckrodt Plaintiffs will be irreparably harmed by Altan’s infringing

activities unless those activities are enjoined by this Court. The Mallinckrodt Plaintiffs do not

have an adequate remedy at law.




                                              - 33 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 34 of 35 PageID #: 34



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request the following relief:

       A.      A judgment that Altan infringed and is infringing each of the Patents-in-Suit;

       B.      An order issued pursuant to 35 U.S.C. § 271(e)(4) that the effective date of any

approval of the Altan NDA shall not be earlier than the expiration date of the Patents-in-Suit,

including any extensions and/or additional periods of exclusivity to which Plaintiffs are or

become entitled;

       C.      A declaration that if Altan, prior to patent expiry, commercially manufactures,

uses, offers for sale, or sells the Altan NDA Product within the United States, imports Altan

NDA Product into the United States, or induces or contributes to such conduct, Altan would

infringe the Patents-in-Suit;

       D.      A preliminary and permanent injunction restraining and enjoining Altan and its

officers, agents, attorneys and employees, and those acting in privity or concert with it, from

engaging in the commercial manufacture, use, offer to sell, or sale within the United States, or

importation into the United States of any of the Altan NDA Product until the expiration of the

Patents-in-Suit, including any extensions and/or additional periods of exclusivity to which

Plaintiffs are or become entitled;

       E.      That Plaintiffs be awarded monetary relief if Altan commercially manufactures,

uses, offers for sale, or sells its generic version of Plaintiffs’ OFIRMEV® brand product, or any

other product that infringes or induces or contributes to the infringement of the Patents-in-Suit,

within the United States before the latest expiration date of the Patents-in-Suit, including any

extensions and/or additional periods of exclusivity to which Plaintiffs are or becomes entitled;

       F.      A declaration that this is an exceptional case and an award to Plaintiffs of their

reasonable expenses including attorneys’ fees pursuant to 35 U.S.C. § 285;


                                              - 34 -
 Case 1:19-cv-00552-LPS Document 1 Filed 03/22/19 Page 35 of 35 PageID #: 35



       G.     An award to Plaintiffs of costs in this action; and

       H.     Such other and further relief as the Court may deem just and proper.



                                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP


OF COUNSEL:                                   /s/ Thomas C. Grimm
                                              Thomas C. Grimm (#1098)
Daniel G. Brown                               Jeremy A. Tigan (#5239)
LATHAM & WATKINS LLP                          Stephen J. Kraftschik (#5623)
885 Third Avenue                              1201 N. Market Street
New York, NY 10022                            P.O. Box 1347
(212) 906-1200                                Wilmington, DE 19899-1347
                                              (302) 658-9200
Marc N. Zubick
                                              tgrimm@mnat.com
LATHAM & WATKINS LLP
                                              jtigan@mnat.com
330 North Wabash Avenue, Suite 2800
                                              skraftschik@mnat.com
Chicago, IL 60611
(312) 876-7700
                                              Attorneys for Mallinckrodt Hospital Products IP
Laura K. Guillod                              Limited, Mallinckrodt Hospital Products Inc., and
LATHAM & WATKINS LLP                          New Pharmatop L.P.
200 Clarendon Street
Boston, MA 27001
(617) 948-6000

Attorneys for Mallinckrodt Hospital
Products IP Limited and Mallinckrodt
Hospital Products Inc.

Brian T. Moriarty
Lawrence P. Cogswell, III, Ph.D.
HAMILTON, BROOK,
SMITH & REYNOLDS, P.C.
Seaport West
155 Seaport Boulevard
Boston, MA 02210
(617) 607-5900

Attorneys for New Pharmatop L.P.

March 22, 2019




                                              - 35 -
